Citation Nr: 0113950	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the head and neck.  


REPRESENTATION

Appellant represented by:	Patricia Glazek, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1941 to July 1942.  

In March 1985, the Board of Veterans' Appeals (Board) denied 
the veteran entitlement to service connection for chronic 
residuals of an injury to the head and spine.  In June 1993, 
he filed an application to reopen his claim.  In an August 
1993 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, denied 
service connection for chronic residuals of an injury to the 
veteran's head and neck on the basis that new and material 
evidence had not been submitted that would warrant reopening 
the claim.  The veteran appealed to the Board, which issued a 
decision on August 2, 1996, holding that its March 1985 
decision was final, and that new and material evidence had 
not been submitted to warrant reopening the claim.  The 
veteran appealed the Board's August 1996 decision to the 
United States Court of Veterans Appeals (Court) [since 
renamed the United States Court of Appeals for Veterans 
Claims].  

On October 15, 1998, the Court issued a decision vacating the 
Board's August 2, 1996, decision and remanding the matter for 
issuance of a readjudicated decision, in light of Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998) and in order for the 
Board to apply 38 C.F.R. § 3.156(a).  Also, in October 1998 
the veteran rescinded his power of attorney with his prior 
representative and, in November 1998, submitted a signed 
authorization appointing Patricia Glazek, Attorney at Law, as 
his representative for all issues at the VA as of that date.  

In February 1999, the Board remanded the case to the RO for 
development and adjudication.  The RO found that new and 
material evidence had been submitted; reopened the veteran's 
claim of service connection for chronic residuals of an 
injury to the head and neck; and, upon de novo review, denied 
the claim on the merits.  The veteran and his representative 
were furnished a Supplemental Statement of the Case and 
afforded the appropriate opportunity to submit written or 
other argument in response thereto.  The case then was 
returned to the Board for appellate determination.  

In a February 2000 decision, the Board held that the Board's 
March 1985 decision that denied service connection for 
chronic residuals of an injury to the head and spine is 
final; that new and material evidence sufficient to reopen 
the veteran's claim for service connection for chronic 
residuals of an injury to the head and neck had been 
submitted subsequent to the Board's March 1985 decision; the 
requirements to reopen the claim had been met; and then 
determined that the claim for service connection for chronic 
residuals of an injury to the head and neck was not well 
grounded.  The veteran appealed the Board's February 2000 
decision to the Court.  

In a December 2000 order, the Court granted a Joint Motion 
for Remand of the Board's February 2000 decision and to Stay 
Further Proceedings, filed by the parties.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated that 
part of the Board's decision that denied service connection 
for residuals of an injury to the head and neck and remanded 
that issue to the Board for additional development and 
readjudication consistent with the directives of the Joint 
Motion.  In light of the Court's order, the Board has 
recharacterized the issue as entitlement to service 
connection for residuals of an injury to the head and neck.  


REMAND

Essentially, the veteran is asserting that, in October 1941, 
while in the Navy and sleeping in a hammock, someone flipped 
the hammock causing him to sustain injuries his head and 
neck, which eventually resulted in psychomotor epilepsy, a 
neuromuscular impairment affecting his upper extremities.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131 (2000).  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(b) (2000); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In the veteran's case, he has been receiving medical 
treatment for various disorders on an outpatient basis for a 
number of years; however, the most recent VA medical 
treatment records are dated in November 1998.  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, the veteran has not undergone VA medical 
evaluation for his claimed disability in many years.  Under 
the circumstances, the Board finds that all outstanding 
medical treatment records should be obtained and associated 
with the record; thereafter, the veteran should be afforded a 
VA examination by an examiner who has had an opportunity to 
review all of the medical evidence of record in order to 
obtain an opinion as to the existence and etiology of any 
currently claimed residuals of the veteran's alleged in-
service injury.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).    

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should obtain and associate 
with the claims file copies of all of the 
veteran's pertinent VA treatment records 
subsequent to November 1998.  Also, after 
obtaining appropriate authorization, as 
needed, the RO should obtain and 
associate with the claims file copies of 
pertinent medical records from any non-VA 
facilities or sources identified by the 
veteran, to include all private health 
care providers.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
to the RO all pertinent medical and other 
records in his possession, and the RO 
should permit him to do so before 
arranging to have him undergo VA 
examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo a VA neuropsychiatric 
examination.  It is imperative that the 
veteran's entire claims file, to include 
a complete copy of this REMAND, be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Following the examination of the veteran 
and review of his pertinent medical 
history, to include his service medical 
records, prior examination findings, and 
prior medical opinions, the examining 
physician should offer an opinion as to 
the nature and extent of any 
neuropsychiatric disorder present and 
whether it is at least as likely as not 
that the neuropsychiatric disorder is in 
any way related to the veteran's active 
military service, to include any of the 
symptoms noted therein.  In a typewritten 
report, the examining physician should 
detail all of his/her examination 
findings, along with complete rationale 
for each opinion expressed and conclusion 
reached.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the above-
requested development, and after 
undertaking any additional development 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The claim should be 
adjudicated on the merits.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


